Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

UNITED STATES BANKRUPTCY COURT .
EASTERN DISTRICT OF NEW YORK pe SLED

 

 
 

G-19-7ANS

In re: F Case No.

ed Ayn 7 MD 39 Chapter / 4

wd

_DAwiD Cores Debtor(s)

Xx

 

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(b)

DP Avi cl Com Hes , undersigned debtor herein, swears as follows:

 

1. Debtor filed a petition under chapter 13 of the Bankruptcy Code on 3/ 2 S, / / 7

Schedule(s) A Li _-_ were not filed at the time of filing of the said petition, and is/are being filed herewith.

i)

Ga

[Check applicable box}:

fA he schedules filed herewith reflect no additions or corrections to, or deletions from, list of creditors which
accompanied the petition.

© Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list of
creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature of the change (addition, deletion or
correction) is indicated for each creditor listed.

1. [Ifcreditors have been added] An amended mailing matrix is annexed hereto, listed added creditors ONLY, in the
format prescribed by E.D.N.Y LBR 1007-3.

Reminder. No amendment of schedules is effective until proof of service in accordance with E.D.N.Y LBR 1009-
1(b) has been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to the list, if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it wil! be
deemed to constitute a motion for a 30-day extension of the time within any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. The motion will be deemed granted without
a hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of
service of this affirmation, all attachments and the amended schedules in accordance with E.D.N.Y Nil

Dated: 5/9, (7 Daw) LI ae
Debtor (signature)

Sworn to before me this

Day of , 20

 

 

Notary Public, State of New York

Rev. 12/16
Case o-Ly-/4Z41is-reg VOC 15

Fill in this information to identify your case:

David

First Name

Debtor 1
Middle Name

Debtor 2

Filed Oo/Os ly

Contés

Last Name

 

(Spouse, if filing) First Name Middle Name

District of

United States Bankruptcy Court for the:

B-19-72ZU3

(If known)

Case number

 

Cast Name

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

Entered Vo/Os/ 19 1Lois0Qo

L) Check if this is an
amended filing

12/15

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

: 1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B...........

1b. Copy line 62, Total personal property, from Schedule A/B

ic. Copy line 63, Total of all property on Schedule A/B ..........

| Part 2: | Summarize Your Liabilities

' 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............

| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F

Ee Summarize Your Income and Expenses

| 4. Schedule f: Your Income (Official Form 106!)

Your total liabilities

Copy your combined monthly income from line 12 Of SCHEQUIE 1a. cies ce cect reese can seceaneaeseersneneesesnecsseeesnnerssenseeneeneeear

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J.......

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information

Your assets
Value of what you own

5 4 YS; 00D

 

 

s445 39>

 

 

Your liabilities
Amount you owe

 

 

 

 

page 1 of 2
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 _D avrel Cott Case number (f known) &-/ 7 - 7 MI 2

First Name Middle Name Last Name

| Part 4: Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Q Yes

 

_ 7. What kind of debt do you have?
() Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this: part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) $
9e. Obligations arising out of a separation agreement or divorce that you did not report as 5
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +S
9g. Total. Add lines 9a through 9f. $

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill'in this information to identify your case and this filing:

Debtor 1 Pr V/ J Lon 4ES

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Lpsteenbistict of N y
Case number 4 - 1g ~ Tall 3

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/45

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CI No. Go to Part 2.

(Yes. Where is the property?

t ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

11. Z 7 CLARY SLA ce. x Single-family home

Duplex or multi-unit buildin
Street address, if available, or other description p uiti-unit 9
() Condominium or cooperative

C) Manufactured or mobile home

 

 

the.amount of any secured claims on Schedule D:
Creditors Who Have. Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

Q) Land $ Y $ coO g 3 C00
CM gt " x »~ ) Investment property .
peepout N: 7. (12A05 Timeshare Describe the nature of your ownership
City / State ZIP Code O oth interest (such as fee simple, tenancy by
ther the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

Mawseny Nassau CD Debtor 1 only

County Q) Debtor 2 only
C) Debtor 1 and Debtor 2 only
Phat Jeast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

C] Check if this is community property
(see instructions)

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Single-family home the amount of any secured claims on Schedule D-

Creditors Who Have Claims Secured by Property.

1.2. Duplex or multi-unit building

 

Street address, if available, or other description

Condominium or cooperative Current value of the Current value of the

Manufactured or mobile home entire property? portion you own?
Land $ $

Investment property

 

Describe the nature of your ownership

 

OUDOOOOD

 

 

 

City State ZIP Code Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C} Debtor 1 only
County () Debtor 2 only

C} Debtor 1 and Debtor 2 only CL) Check if this is community property
(] At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

David

lots

 

 

 

 

 

 

Debtor 1
“First Name Middie Name Cast Name
What is the property? Check all that apply.
13. C) Single-family home

Street address, if available, or other description CQ) Duplex or multi-unit building
C) Condominium or cooperative
() Manufactured or mobile home
C] Land
Q investment property

City State ZIP Code () Timeshare
(J Other
Who has an interest in the property? Check one.
C) Debtor 1 only

County

2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ............00.. 0 ccc essecceeeeeeecnneeeeseeesetenseeeeeeseueecaueaneeenaeeeneseneeees >

ae Describe Your Vehicles

C) Debtor 2 only
] Debtor 1 and Debtor 2 only
CJ At least one of the debtors and another

Case number (if known)

5-14 -72S13

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

§ 445 000—

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you awn that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No .

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
L) Debtor 4 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

CL) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

Cap ts

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

C] Debtor 1 only

) Debtor 2 only

C} Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

C} Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C} Debtor 2 only

(C} Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (known)

F-19- FANS

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have. Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

bf No

QC ves

41, Make:
Model:
Year:

Other information:

 

 

 

if you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

§ Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CY Debtor 4 only

C] Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

C] check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C] Debtor 2 only

(J Debtor 1 and Debtor 2 only

CD at least one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Credifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

> S, —}

 

 

 

page 3
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David Colfes Case number (it known) I” / G ~ ZA “3

 

 

“"Etrst Name Middle Name Last Name
| part 3: | Describe Your Personal and Household Items
Current value of the
. . . ss > i
Do you own or have any legal or equitable interest in any of the following items? portion you own?

Do not deduct secured claims
or exemptions.

- 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

4 No

OC) Yes. Describe......... $

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

O No —
a Yes. Describe.......... jo 7S
YO eh To s 73S

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

 

 

 

 

 

wy No :
C] Yes. Describe.......... $

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

CLNo .
ves Describe.......... —Tayloamade Go (f Cha bs s S707

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

J No

UI Yes. Describe.......... $

 

 

 

 

 

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

5 No
Yes. Describe.......... 5

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
MS No i 3
CI Yes. Describe.......... —§

 

 

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

ie
Yes. Describe.......... $

74. Any other personal and household items you did not already list, including any health aids you did not list

 

 

 

 

 

 

 

 

QO) No
C) Yes. Give specific $
information. ....:........
15. Add the dollar value of ail of your entries from Part 3, including any entries for pages you have attached $ [ & ss OO

 

 

 

for Part 3. Write that mumber Here oo... ccssseecetseseveesseessetsesscsssnevsesssuscssnessvevaveesusssssssusesuesessesaneessssssaneessseesutesaeenseesteese >

Official Form 106A/B Schedule A/B: Property page 4

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 D. awd) Contes Case number (if knawn) S-/ q- of / 3

First Name Middle Name Last Name

 

 

Ca Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims
or exemptions.

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CL) No

_ 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

D.C.
io?
ves seereeeesseneetaeres institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: $
17.2. Checking account: 5
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

BALNo

CD Yes oie Institution or issuer name:

$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

Nf No Name of entity: % of ownership:

C1 Yes. Give specific 0% % 5

information about O%
HREM. cece ° %
9

 

Official Form 106A/B Schedule A/B: Property page 5

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

ors Dawid

“First Name

Cow del

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

fino

Cl Yes. Give specific
information about

Case number (if known)

§-19-T7AXNI4S

 

 

 

 

21. Retirement or pension accounts

Yes. List each

account separately. Type of account:

 

 

 

 

 

 

 

22.Security deposits and prepayments

companies, or others

 

 

 

 

 

 

 

 

 

 

 

Issuer name:
$
$
3
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
Institution name or individual:
Electric: $
Gas: 5
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: 3
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Issuer name and description:
$
$

Official Form 106A/B

 

Schedule A/B: Property

page 6
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David Co tES Case number (if known) S- /f- TINS

“FIN Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

DYES nner institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
No

C) Yes. Give specific
information about them.... $

 

 

 

 

- 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

bs.
Yes. Give specific

information about them.... $

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

‘2 No

CI} Yes. Give specific
information about them....: =

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

SENo

 

CY Yes. Give specific information Federal: $
about them, including whether
you already filed the returns State:

and the tax years. oo... eee
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

 

 

 

Oo
ye Give specific information. .............
H Alimony: $
Maintenance: $
Support: $
Divorce settlement: $.
Property settlement: $.
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
“fl no
LI) Yes. Give specific information..............
i$

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 4 YY avid Coolfer Case number (if known) S 7 7 - 7S) 3

“FirstName Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
"no

O) ves. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
he. because someone has died.
i No

C) Yes. Give specific information..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
Yes. Describe each claim. .............45

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No
L] Yes. Describe each claim. ........cee

 

 

 

 

35. Any financial assets you did not already list

tno

CI) Yes. Give specific information............ $

 

 

 

 

. 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached i3 7 00
for Part 4. Write that mumber Mere oon... ccc ccce esse ecsesesssnecssseesseesuncensessveceneecnacesunessnessueersecaneesareeapeeseesesuesiiasneestvensuesetsnneeeases > $ :

 

 

 

 

[parts Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

No. Go to Part 6.
2] Yes. Go to line 38.

37.Do ee own or have any legal or equitable interest in any business-related property?

Current value of the
portion you own?
Do not deduct secured claims

 

or exemptions.
38. Accounts receivable or commissions you already earned
C) No
LJ Yes. Describe.......
S$

 

 

 

- 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

CQ) No
QQ] Yes. Describe....... $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 4 D avidl Core 4P> Case number (if known) &- 49 7 7a AA

-EuefName Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CJ) No

 

OQ) Yes. Describe.......

 

_ 44, Inventory

 

C] No

L) Yes. Describe.......

 

 

 

_ 42. Interests in partnerships or joint ventures

CJ No

OQ) Yes. Describe....... Name of entity: % of ownership:

%
%

 

 

%

 

43. Customer lists, mailing lists, or other compilations

CL] No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

(2 No

 

C) Yes. Describe........

 

 

 

44. Any business-related property you did not already list
LJ No

Cl Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number here o.oo... ccc ccceeseessseseesceescneeeeeesssecstsensesentescnsvavaessegenssacsesaeeaeevienesseesesdsnenscneeriiaresisetabensees >

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

0. Go to Part 7.
C] Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Q) No

Pf fh Ff Ff Ff ff

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9

 

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Daviel Cop SER Case number (if known), S- / 7 7 JAM 3

“First Name Middle Name Last Name

- 48.Crops—either growing or harvested

C) No

CL) Yes. Give specific
information. ............ $

 

 

_ 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

C) No

 

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
CL) No

C) Yes. Give specific
information. ...........- $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ -
for Part 6. Write that MUMber Mere oo... cece ces cssssessesessssesssscanesassessasscssssssssssasisesuiseseqassessussssessueearssensesesnecasessusecssesssecsusecveeesases >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Pino

Q) Yes. Give specific
information. ............

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ooo... ee cece ccecnesereereeseeeeesceneaenent » $

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

 

 

56. Part 2: Total vehicles, tine 5

   

57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36
59. Part 5: Total business-related property, line 45
60. Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61. .........00.....

2 ma o_
63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0. cneepetcee renee ee nneee rece en te raeseaeerscerepeeasereeseseeeenes $ 4 45 32>

Official Form 106A/B Schedule A/B: Property page 10

Copy personal property total > + 3 22 .00

 

 

 

 

 

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill in this information to identify your case:

 

Debtor 1 ‘DA ve ‘of Contes

Pirst Name Middle Name Last Name

Debtor 2
{Spouse, ff filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Enstiiuy vistrict of NV. Y.
Case number 5-17 - 7A 3 QO) Check if this is an

(If known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds---may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you. Nowe:

( You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
LC) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description, § —————————-——-_ § Cs
Line from Cl 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —_—___—___—-—_ § Ls
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

C2 No

CJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C} No
QO Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of__
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1

First Name Middle Name

Ee Additional Page

Ca Vt

Last Name

Case number (it known)

S07 -~7RMS

 

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the

portion you.own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

 

C) 400% of fair market value, up to
any applicable statutory limit

 

C] 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

C] 100% of fair market value, up to

 

 

CL] 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

(2 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

 

C] 100% of fair market value, up to

 

L) 100% of fair market value, up to

Schedule A/B
Brief
description: $ Os
Line from
Schedule A/B:
Brief
description: $ Os
Line from . a
Schedule A/B: -~—-——- any applicable statutory limit
Brief
description: $ Qs
Line from . on
Schedule A/B: ~—___ any applicable statutory limit
Brief
description: $ Os
Line from : oe
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from . arnt
Schedule A/B: ——— any applicable statutory limit
Brief
description: § Cs
Line from . a
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from : se
Schedule A/B: any applicable Statutory limit
Brief
description: $ Us
Line from . nae
Schedule A/B: ——-—— any applicable statutory limit
Brief
description: $ Os
Line from . oe
Schedule A/B:_ ——_ any applicable statutory limit
Brief
description: $ Lis
Line from . oe
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from : aa
Schedule A/B: —-——— any applicable statutory limit
Brief
description: $ Cs
Line from | 2, U
Schedule A/B; ~~ any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

page 2. of
Case o-Lly-/2Z4lis-reg VOC ls FIed Vo/Osi1ly

Fill in:this information to identify your.case:

 

Debtor 1

First Name

Debtor 2

Middle Name

Colt Es

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United-States Bankruptcy Court for neLAstepn/ District of WV. y,

5-17-7313

Case number
(if known)

Official Form 106D

Entered Vo/Os/ 19 1Lois0Qo

CL) Check if this is an

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

4. Do any creditors have claims secured by your property?
x No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

U) Yes. Fill in all of the information below.

eu List All Secured Claims

amended filing

12/15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106D

Column AD . Columa Bo Column.G
2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral | Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Donotdeductthe _—that supports this portion a
As much as possible, list the claims in alphabetical order according to the creditor's name. value ‘of collateral. : claim “lfany
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
QO Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C] Debtor 1 only C) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
(] Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
L) Atleast one of the debtors and another (C) Judgment lien from a lawsuit
(1 Other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits of accountnumber—
| 2.2) Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
CJ Unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only Q An agreement you made (such as mortgage or secured
QO) Debtor 2 only car Joan)
Cl Debtor 1 and Debtor 2 only ©) Statutory tien (such as tax lien, mechanic's lien)
LJ Atleast one of the debtors and another C) Judgment tien from a lawsuit
O Other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last4 digits of accountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: fp
3
Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 
Debtor 1

Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Davicl

First Name Middie Name

Cotes

Case. number (it known),

F-fF9- FAIZ

 

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

CoummA
Amount of claim
Do not deduct the

 

 

CouumnB
_ Value of collateral Unsecured
_that supports this. portion

Column C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2.4, and so forth. value of collateral, Glaim. ) Wany
i Describe the property that secures the claim: $ $. $
i Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code Q) Unliquidated
ia} Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 1 only () An agreement you made (such as mortgage or secured
CQ) Debtor 2. only car loan)
1) Debtor 1 and Debtor 2:only O Statutory lien (such as tax lien, mechanic’s lien)
(3 Atleast one of the debtors and another CQ Judgment jien from a lawsuit
O) other (including a right to offset)
C1) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_
| Describe the property that secures the claim: $ 3. $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q Unliquidated
City State ZIP Code Oo Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only ) An agreement you made (such as mortgage or secured
(J debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only (Cl) Statutory lien (such as tax lien, mechanic's lien)
(J Atieast one of the debtors and another C) Judgment lien from a lawsuit
se thie atat C) Other (inciudi ight to offset
C) Check if this claim relates to a Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber_
L_| Describe the property that secures the claim: $ $ $

 

Creditor's Name

 

 

Number Street

 

 

 

 

 

O oooo

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

Atleast one of the debtors and another

Check if this claim relates toa
community debt

Date debt was incurred

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.
_..Write that number here: oo.

As of the date you file, the claim is: Check all that apply.
OQ] Contingent

C) Untiquidated

| Disputed

Nature of lien. Check all that apply.

O An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Other (including a right to offset)

Ooo

Last 4 digits of account number __.

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2 fd

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

— Daviel Cont EX Case number (known), S-1F- 72 43

First Name Middle Name Last Name

| Part 2: | List Others to Be Notified for a Debt That You Already Listed

' Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
: agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
| you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?

Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

a On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor? ss
Name Last 4 digits of accountnumber_
Number Street

 

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page 3 of

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fillin this information to identify. your.case:

Debtor 1 - Cowfel

Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: fasten District of hh y.

-(G-7- L) Check if this is an
Case number § 1G 72 113

 

(ff known) amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

aw List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.

Yes.

2. List all of your priority unsecured claims. If a-creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim. - Priority . Nonpriority
ee amount .--/ amount.
21
Last 4 digits ofaccountnumber tsi 5, $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code Q Contingent
. > QO Unliquidated
Who incurred the debt? Check one. Q Disputed
C} Debtor 1 only
C1 Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QC) Domestic support obligations
Atleast one of the debtors and another () Taxes and certain other debts you owe the government
Q) Check if this claim is for a community debt Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
1 No CY other. Specify
QO Yes
2.2 | Last 4 digits ofaccountnumber__—=s = Cg $ $

 

 

 

Priority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent

City State ZIP Code QO) unliquidated

Who incurred the debt? Check one. C) Disputed

C) Debtor 1 only

Type of PRIORITY unsecured claim:
C) Debtor 2 only yP

 

O Debtor 1 and Debtor 2 only C2 Domestic support obligations
(2) Atleast one ofthe debtors and another Q Taxes and certain other debts you owe the government
Check if this claim is fora community debt CQ Claims for death or personal injury while you were
intoxicated
Is the claim subject to offset? CQ) other. Specify
CI No
_OYes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of_

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1

anid

Pig Name Middle Name Last Name

Cont es

Case number (1 known)

| Part 4: | Your PRIORITY Unsecured Claims — Continuation Page

S-/F%- 72/13

 

 

 

 

 

a Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and:so forth. ‘Tetalclaim _ Priority N
oo amount amount
; Last 4 digits of account number ___ Sf §. §,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City State ZIP Code C) unliquidated
QO Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
O) Debt
ebtor 2 only CJ Domestic support obligations
©) debtor 1 and Debtor 2 only .
() Taxes and certain other debts you owe the government
C) Atleast one of the debtors and another , _. .
(2 claims for death or personal injury while you were
©) Check if this claim is for a community debt intoxicated
CD other. Specify
Is the claim subject to offset?
U No
OC) Yes
: Last 4 digits of account number __ _ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O) Untiquidated
QO Disputed
Who incurred the debt? Check one.
CJ Debtor 1 only Type of PRIORITY unsecured claim:
C) Debt 1
ebtor 2 only QO) Domestic support obligations
CY Debtor 1 and Debtor 2 only .
C) Taxes and certain other debts you owe the government
CJ Atieast one of the debtors and another ; woe ,
CQ Claims for death or personal injury while you were
Cl] Check if this claim is for a community debt intoxicated
O) other. Specify
Is the claim subject to offset?
L) No
: C) Yes
: Last 4 digits ofaccountnumber_ iOS $ $,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
CQ) Contingent
City State ZIP Code CJ unliquidated
Q Disputed
Who incurred the debt? Check one.
C) debtor 1 only Type of PRIORITY unsecured claim:
LU) debtor 2 only C) Domestic support obligations
( Debtor 1 and Debtor 2 only QO .
Taxes and certain other debts you owe the govemment
C) at teast one of the debtors and another oO : ae .
Claims for death or personal injury while you were
() Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
C] Ne
Dyes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page ___ of

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David ConltT Case number (i known), & “ff / _ fe o M3

FirstName Middle Name Last Name
| Part 2: List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

i nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

_ Totalclaim

bs | Last 4 digits of account number
Nonpriority Creditor's Name

~~ $

 

When was the debt incurred?

 

 

 

 

Number Street

City State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent

Who incurred the debt? Check one. CQ Untiquidated

C] Debtor 1 only Q Disputed

C) Debtor 2 only

C} Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

(C) At least one of the debtors and another O) Student ioans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) Check if this claim is for a community debt QO
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
QO

 

 

 

 

 

C) No Other. Specify
Q] Yes
4.2 | Last 4 digits of accountnumber ss $
Nonpriority Creditor’s Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code gQ Contingent
Who incurred the debt? Check one. OQ) unliquidated
Q Disputed

Ql Debtor 4 only
CL) Debtor 2 only
(I Debtor 1 and Debtor 2 only

 

Type of NONPRIORITY unsecured claim:

 

 

 

C] At least one of the debtors and another (} Student toans
ao . . Q) Obligations arising out of a separation agreement or divorce
QO} Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? C2 pebts to pension or profit-sharing plans, and other similar debts
OO No C} other. Specify
UI Yes
4.3 | a
Last 4 digits of accountnumber 5

Nonpriority Creditors Name .
When was the debt incurred?

 

Number Street

As of the date you file, the claim is: Check all that apply.

 

City State ZIP Code
Q) Contingent

Who incurred the debt? Check one. —_
QO Unliquidated

 

 

C2 Debtor 1 only Q Disputed
C) Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ At least one of the debtors and another
(2 Student loans
C) Check if this claim is for a community debt (2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? y . p . p ity a
Q Debts to pension or profit-sharing plans, and other similar debts
1 No C2 other Specify
() Yes .

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Davie Cord be

First Name Middle Name Last Name

Case number (if known) SUS - 7H (13

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim _
Last 4 digits of account number $
Nonpriority Creditor's Name
When was the debt incurred?
Number Street
sme ° As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) contingent
nliquidated
©) unliquid
Who incurred the debt? Check one. OQ Disputed
() Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student loans
Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
C2 No
C) Yes
|_| Last4 digits of accountnumber 5
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
umver ee As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
QC) unliquidated
Who incurred the debt? Check one. Q Disputed
(3 Debtor 1 only
C) debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ] Student loans
Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims an
QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CQ other. Specify
LC) No
Cl Yes
L_| _ s
Last4 digits ofaccountnumber
Nonpriority Creditors Name
When was the debt incurred?
Numb Street
umber fe As of the date you fife, the claim is: Check all that apply.
City State ZIP Cade (J Contingent
QC) unliquidated
Who incurred the debt? Check one. Q Disputed
OQ) Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (J Student loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
OQ) Check if this claim is for a community debt you did not report as priority claims ,
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QC) other. Specify
C) No
QC) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of

 
Debtor 1

Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

David

“First Name

Middie Name

Corl fen

Last Name

Case number (if known} sf G - TANNA

 

| part 3: | List Others to Be Notified About a Debt That You Already Listed

 

: 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street U Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number.
oO State vowel Code sete seo
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ( Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street U Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Cade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Steet (J) Part 2: Creditors with Nonpriority Unsecured
Claims
Gly Siste SIP Code Last 4 digits of account number_
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David lonthes Case number (if known) &-/ 7 ~ TA / 3

First Name Middle Name Last Name

eo Add the Amounts for Each Type of Unsecured Claim

_ 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
: from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. §
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +,
6e. Total. Add lines 6a through 6d. Ge. om
$
Total claim
- Total claims 6f. Student loans 6f. $
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6j. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s

 

6j. Total. Add lines 6f through Gi. gj. lo

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill in-this information to identify your case:

 

Debtor Cond: dE S

 

 

 

——Pfel Name Middle Name Last Name
Debtor 2
{Spouse ff filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Lash District of N. 4.
Case number &-/7 ~ 72 se co
(if known) — C] Check if this is an

 

 

amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CJ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

 

 

2.2

 

Name

 

Number Street

 

sen NY  cssmamncanennninnnnensne tte. ZIP Code
23

 

Name

 

Number Street

 

‘oe Ya soousssnetannninacmnn State __ ZIP Code
24

 

Name

 

Number Street

 

EIN, cuananennansnnnnnnaeninn Ste, cael? COPE.

2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 ot A
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Dw of Oowhh Case number (if known) & / G ~ 7A113

First Name Middle Name Last Name

| Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or fease is for

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

page of H

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill in this information to identify your case:

Debtor 1 Z vial Cobb Ex

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

Frstear 7.
United States Bankruptcy Court for the: 27S District of MV. ‘
Case number 5-(7- 72-3

(ff known)

 

 

C) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 425

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

' 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

Cl Yes

. 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

€] No. Go to line 3.
C Yes. Did your spouse, former spouse, or legal equivafent live with you at the time?

C} No

C] Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or jegal equivalent

 

Number Street

 

City State ZIP Code

. 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

] Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
C) Schedule E/F, line
Number Street () Schedule G, line
City . a acts een ots State. cursus nanndlP Code
3.2
C) Schedule D, line
Name
QO) Schedule E/F, line
Number Street Q) Schedule G, line
City wn von co os svete State. occur anadlP Code
3.3
{J Schedule D, line
Name
C] Schedule E/F, tine
Number Street O) Schedule G, fine
City, . a State. conan lP Code

Official Form 106H Schedule H: Your Codebtors page lof
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

sewer DAVE!

First Name

Ce Additional Page to List More Codebtors

Middle Name Last Name

Chal fEX

Case number tit known, S- { F ~ 7a 1/3

 

Column 1: Your codebtor

=

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

C) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
(J Schedule E/F, line
Number Street QO Schedule G, line
City _. State, a flP Code
[) Schedule D, line
: Name rn
() Schedule E/F, line
Number Street ) Schedule G, line
i __.. City State ZlP Code
Cl Schedule D, line
Name ——
Q Schedule E/F, line
Number Streai C) Schedule G, line
: City State ZIP Gode
i ) Schedule D, line
Name
OQ) Schedule E/F, line
Number Street L] Schedule G, line
EJ City State ZIP Cade
C] Schedule D, line
Name —
QO) Schedule Ef, line
Number Street QO) Schedule G, line
__..Cily Stale ZIP Code
P| ( Schedule D, line
: Name ems
OQ) Schedule E/F, line
Number Street ) Schedule G, line _
___ City, State ZIP Cade
| Schedule D, line
: Name os
© Schedule E/F, line
Number Street O) Schedule G, line
= City State ouZlP Code,
{} Schedule D, line
Name
C) Schedule E/F, line
Number Street Q Schedule G, line an
City State ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page. of__
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

  

Fillin this information to:identify your.case:

Debtor 1 Dav cl Cop fES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name tast Name

United States Bankruptcy Court vortne AGL EAe! District of N. 4
a -
Case number XA /- 72 aa Check if this is:

(if known)
L) An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

 

Official Form 1061 MM? DD/ YYYY
Schedule I: Your Income 41215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

a Describe Employment

4. Fill in your employment
: information. Debtor 1 Debtor 2 or non-filing spouse

If you have more than one job,
attach a separate page with an oved oO Employed
y

information about additional Employment status | Empl
employers. —Yi-norempoyer= D.C . QC) Not employed
include part-time, seasonal, or
self-employed work. hen Tan A goemenAs
/

. . Occupation
Occupation may include student

or homemaker, if it applies.
Employer’s name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

 

[Part 2: Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

- 2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calcutate what the monthly wage would be. 2. $ $
_ 3. Estimate and list monthly overtime pay. 3. +$ + $
"4. Calculate gross income. Add line 2 + line 3. 4.| §_ $

 

 

 

 

 

Official Form 1061 Schedule I: Your income page 1
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Level (ob EX Case number (it known}, XP - 720) 3

 

 

 

“Fist Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 Were... occ cececcsseseecetesssesesseececesssssasesesnescsesesutsescansesessesnsee > 4. $ $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. $ $
5b. Mandatory contributions for retirement plans 5b. §. $
Sc. Voluntary contributions for retirement plans 5c. $. $.
5d. Required repayments of retirement fund loans 5d. § $
5e. Insurance Se. = § $.
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +3 + $
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + Se +5f + 5g+5h. 6. $ $
_ 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $.
_ 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net.income. 8a.
8b. Interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce s $
settlement, and property settlement. 8c. a
8d. Unemployment compensation 8d. §$ $
8e. Social Security 8e.  § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf FH $
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +3 +s
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. $ $
10. Calculate monthly income. Add line 7 + line 9. + = |s
' Add the entries in tine 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $____ $ ”
41. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.6% §
.12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S.
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?
No.

 

CJ Yes. Explain:

 

 

 

Official Form 1061 Schedule I: Your Income page 2
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill in this. information to‘identify:your case:

Debtor 4 Davie Corte?

“First Name Middle Name Last Name

Debtor 2 LJ An amended filing

Check if this is:

(Spouse, if filing) First Name Middle Name Last Name
EL y C) A supplement showing postpetition chapter 13
., wh 7 : * £ .
United States Bankruptcy Court for the EAS. District of \V. expenses as of the following date:

Case number S-1t- PINS MM 7 DD/ YYYY

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 12415

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

rae Describe Your Household

1. Is this a joint case?

ye No. Go to line 2.
Q

Yes. Does Debtor 2 live in a separate household?

C) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? QO) No .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent..............cee O
Do not state the dependents’ Q No
names. Yes
C} No
OQ Yes
CY No
C) Yes
CQ) No
OQ) Yes
C} No
C) ves
3. Do your expenses include OO No

expenses of people other than Q
yourself and your dependents? “1 Yes

Ga Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Inciude first mortgage payments and

any rent for the ground or lot. 4. $

If not included in line 4:

4a. Real estate taxes 4a. $

4b. Property, homeowner's, or renter’s insurance 4b. $.

4c. Home maintenance, repair, and upkeep expenses 4c. $

4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 
Case o-Lly-/2Z4lis-reg VOC ls FIed Vo/Osi1ly

Debtor 1 Dawel Caf feD

40.

11,

13.

14.

17.

18.

20.

FirspName Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity Joans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

 

17d. Other. Specify:

Entered Vo/Os/ 19 1Lois0Qo

Case number (i known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

14.

13.

14.

15a.
15b.
15c.

15d.

16.

17a.

17b.

17c.

17d.

18.

20a.

20b.

20c.

20d.

20e.

SAITAWN3

Your expenses

 

$

fF Ff Ff fF FF Ff

FF Ff Af ff 4

PF Ff fF Hf

page 2

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Dawel (nA cmscnomerimen  EVE- TIN 3

_wbiral Name Middle Name Last Name

Debtor 1

21. Other. Specify: 21. +§

 

22. Calculate your monthly expenses.

 

 

22a. Add lines 4 through 21. 22a. 5
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $

 

23. Calculate your monthly net income.

 

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $
23b. Copy your monthly expenses from line 22c above. 23b. —¢
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. $

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CY No
Ql Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case o-Lly-/2Z4lis-reg VOC ls FIed Vo/Osi1ly

Fill inthis information to identify your case:

Debtor 1 - , Corps

Middie Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for thE ACTER District of (Ne 7.
Case number &- /7 -Po2- /j 2

(if known)

 

 

Official Form 106J-2

 

Entered Vo/Os/ 19 1Lois0Qo

Check if this is:

QC) An amended filing

LJ A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

Schedule J-2: Expenses for Separate Household of Debtor 2 12115

Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. /f Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every

question.

oe Describe Your Household

1. Do you and Debtor 1 maintain separate households?

LL} No. Do not complete this form.

 

 

 

 

 

 

 

 

C) Yes
2. Do you have dependents? C] No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 but list all C) Yes. Fill out this information for Debtor 2: age with you?
other dependents of Debtor 2 each dependent... eee
regardless of whether listed as a C) No
dependent of Debtor 1 on © Yes
Schedule J. Q
N
Do not state the dependents’ O °
names. Yes
QC) No
C) Yes
CL} No
CO} Yes
O) No
OQ) yes
3. Do your expenses include OC) No

expenses of people other than QO
yourself, your dependents, and Yes
Debtor 1?

ee Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Official Form 1061.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or Jot.

Hf not included in line 4:

4a. Real estate taxes

4b, Property, homeowner's, or renter's insurance

4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Your expenses

 

4 $
4a, $
4b, $
4c. $
4d. $

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1
Case o-Lly-/2Z4lis-reg VOC ls FIed Vo/Osi1ly

Debtor 1 DAI ol lotta

10.

11.

12.

17,

19.

20.

“Fist Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Entered Vo/Os/ 19 1Lois0Qo

Case number (f known).

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Income (Official Form 106l).

Other payments you make to support others who do not live with you.

Specify:

 

Other reat property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

6a.
6b.
6c,

6d,

13.

14.

15a.
15b.
15¢.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

S-19-7INS

Your expenses

 

A Ff fF Ff Ff Ff FH fF

Pf fF Tf fA fh fh fH

PPA fH Ff

page 2

 
Debtor 1

21.

22.

23.

24.

Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

David Caw: eS Case number (if known), SI-7AWM3

First Name Middle Name Last Name

 

 

Other. Specify: 21. +
Your monthly expenses. Add lines 5 through 21.
The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the i
total expenses for Debtor 1 and Debtor 2. 22. i $
Lnanarterseneaceeas ae

Line not used on this form.

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

C2) No.
Cl Yes. Explain here:

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 3
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill: in this information to identify your case:

Debtor 1 DAVit Cop. =

_aPltst Name Middie- Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for neLActened District of WV. ¥-
Case number Sf4- 72/13

(if known)

 

C] Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

re

L} Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

wu! Lots x

Signature of Debtor 1 Signature of Debtor 2

Date Z AS POF Date
Mi DD 7 YYYY MM/ DD / YYYY

*

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Fill in this information to.identify your case:

Debtor 1 DAV Cowl, LES

FirstName Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Esters! District of N<7-

§-17-FA113

Case number
(if known)

 

CJ Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

4. What is your current marital status?

Of marrieg

L] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MK No

C} Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CJ same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
C) same as Debtor 1 C] same as Debtor 1
From From
Number Street Number Street
To To
City State. ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

PAnio

Cl Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 2; Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 1

 
Debtor 1

Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Dewiel

“Fifst Name

Middle Name

loHA

Last Name

Case number (if known)

&-17-7IAN3

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C] No
L} Yes. Fill in the details.

Sources of income
Check all that apply.

Gross income
(before deductions and

Sources of income
Check alt that apply.

 

Gross income

(before deductions and

exclusions) exclusions)
From January 1 of current year until QO Wages, commissions, $ Q Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
Q Operating a business OQ Operating a business
For last calendar year: Q Wages, commissions, CQ] Wages, commissions,
. bonuses, tips $ bonuses, tips $

(January 1 to December 31, )
YYYY

For the calendar year before that:

Q Operating a business

QO Wages, commissions,
bonuses, tips

C) Operating a business

Q) Wages, commissions,
bonuses, tips

(January 1 to December 31, —______) C] Operating a business CJ Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

LC) No
C) Yes. Fillin the details.

 

Gross income from
each source

(before deductions and

Sources of income
Describe below.

Gross income from
each source

(before deductions and

Sources of income
Describe below.

 

 

 

 

exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year: $ $
(January 1 to December 31, )

YYYY

$

For the calendar year before that:
(January 1 to December 31, ) $ $

YYYY TTT i

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 2
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 4 Daviel

‘FirstName

Middte Name

CorHES Case number crknown) £-/ ame)

Last Name

a List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

M No. Go to line 7.

C} Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

(J Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

(3 No. Go to line 7,

C] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditor's Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

im Mortgage

CJ car

CD credit card

) Loan repayment

OQ Suppliers or vendors

Q) Other

Lj Mortgage

C) car

CY creait card

CD Loan repayment

Q] Suppliers or vendors
Q Other

Q Morigage

C] car

Q) credit card

CI Loan repayment

Q Suppliers or vendors
(J other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Davicl (oA Case number (if known) F- ~/ 7 -7Po/ / 3

 

 

<Elesf Name. Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships. of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.
No

C) Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

BN

CI Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

— $ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1

Deviel

Contes

Case number (i known)

SAM7-TAN

 

 

First Name

Middie Name Last Name

| Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

BL No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title out Name Q) Pending
C] on appeal
Number Street C) Concluded
Case number
City State ZIP Code
Case title Court Name ] Pending
C) On appeal
Number Street Q) Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below,

LJ No. Go to line 11.

C) Yes. Fill in the information below.

Describe the property Date

 

Creditors Name

 

Number Street

Explain what happened

QO Property was repossessed.

 

C) Property was foreclosed.
QC) Property was garnished.

 

City

State ZIP Code Q Property was attached, seized, or levied.

Describe the property Date

 

Creditor’s Name

 

Number Street

Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

City

Official Form 107

Property was garnished.
State ZIP Code

Oooo

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value of the property

Value of the property

page 5
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Davie Cota Case number tf known) ESF F213

Fusievame Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

lL No
C] Yes. Fill in the details,

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

(2 No
L] Yes

Ee List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

no
C] Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
. $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person __ the gifts
3
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Dev i d Cofes Case number (if known) ZX -f G -~7d / / 5

FirerName Middle Name Last Name

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
"0 No

CJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Q) No
L] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . oa. oy loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

C) No
L) Yes. Fill in the details.

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid made
Number Street : $
$

 

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Nat You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David Cotes Case number (if knawn) F-/ 7- 72 /t3

Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

QO) No
L} Yes. Fill in the details.

 

 

 

Description and vaiue of any property transferred Date paymentor Amount of payment
transfer was
made
Person Whe Was Paid
Number Street §
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

C) No
C} Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 8

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Daviol Colts Case number (if known) SSF - J (/ 3

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

L} No
CJ] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

CL) No
(] Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
XXXX—=__ C] checking _ $
Ly Savings

Number Street
U) Money market

 

Q Brokerage
City State ZIP Code C) other

 

XXXX—. C) checking ee $

 

Name of Financial Institution

C) Savings

 

Number Street Q Money market

QO Brokerage

 

Q] Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
C) No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
O No
Name of Financial Institution Name C) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Middle Name Last Name

Debtor 1 Daw icl le A fee ¢ Case number (if known). SX / 7-7AVN3B

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

No
LJ Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
CI No
Name of Storage Facility Name : CO ves
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
CL} No
Q) Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name : $

 

Numt Street
Number Street

 

 

 

City State ZIP Code
City State ZIP Code .

ease Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

2 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

 

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

 

CL] No
CL} Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 David Contes Case number (if known) ae /7- 72d) 5

Firstfame Middle Name Last Name.

25.Have you notified any governmental unit of any release of hazardous material?

CL] No
C} Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice

i

i Name of site Governmental unit

i :

i i

i Number Street Number Street :

: City State ZIP Code ;
i

: City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

C] No

(J Yes. Fill in the details.
Status of the

 

 

 

 

 

Court or agency Nature of the case case
Case title
Court Name O Pending
OQ) on appeal
Number Street QO Concluded
Case number City State ZIP Code

oe Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
L} A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
LJ A member of a limited liability company (LLC) or limited liability partnership (LLP)
UI] A partner in a partnership
L) An officer, director, or managing executive of a corporation

LJ An owner of at least 5% of the voting or equity securities of a corporation

LI No. None of the above applies. Go to Part 12.
LJ Yes. Check all that apply above and fili in the details below for each business.
Describe the nature of the business Employer Identification number
Bo not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN: —o
Number Street :
Name of accountant or bookkeeper Dates business existed
' From To
City State ZIP Code . . ovegebtepe ie tiy vs
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN; =
Number Street . eee : ;
Name of accountant or bookkeeper Dates business existed
. From To

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case o-ly-/2Z4lis-reg VOoClo Filed Vo/0wily Entered Oo/Os/Lly Loiso:Qo

Debtor 1 Devel (a4 Case number (irknown) x ~f 7 72. (/ 3

St Name Middle Name Last Name

Employer Identification number

Describe the nature of the business
Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN:
Number Street + *
Name of accountant or bookkeeper Dates business existed
From _ssséST'‘’

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

O No
C) Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

(tsi Sign Below

 

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Darl OA Je

7
Signature of Debtor 1 Signature of Debtor 2

Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

A_No

CL] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

‘St No

UL) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
